Title: To Benjamin Franklin from Silas Deane, 2 July 1777
From: Deane, Silas
To: Franklin, Benjamin


Dear Sir
Paris July 2d. 1777
I have the pleasure of informing You by the inclosed Lettr. that Capt. Wicks is safe, also of sending You the English papers. Letters Received by Dr. Bancroft bring nothing New, the word of the Day in London is, Howe is not ordered for Philadelphia but to join Genls. Carleton and Bourgoyne; tant mieux pour Nous. I have the honor to be most respectfully Sir your most Obedient and Very Humble Servant
S. Deane
 
Addressed: The honbe / Benja. Franklin Esqr.
